                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Shannon Powers,             )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:21-cv-00089-FDW-DCK
                                      )
                 vs.                  )
                                      )
       One Technologies, LLC,         )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 10, 2021 Order.

                                               August 10, 2021




     Case 3:21-cv-00089-FDW-DCK Document 39 Filed 08/10/21 Page 1 of 1
